DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 7-10 and 12 were cancelled and claims 13-18 were newly introduced in the preliminary amendment filed 9/11/2019.

Specification
The substitute specification filed 4/14/2021 has been entered.  The paragraph incorporating the contents of the electronic sequence listing is noted.
Applicant’s comments regarding SEQ ID NOS: 1-46 of the sequence listing are noted.  The instant specification as filed, including claims and drawings, did not include a sequence corresponding to SEQ ID NO: 2.  Contrary to applicant’s remarks the WO 2016/195157 document (publication of PCT/KR2015/007734 from which this 371 application originated) does not include a sequence listing and does not disclose a sequence corresponding to instant SEQ ID NO: 2.  However, a review of WIPO documents shows that a sequence listing was submitted to WIPO.  This sequence listing included SEQ ID NO: 2.  See appendix document attached to this Office action.
Applicant is advised that although the clean and marked copies of the substitute specification included claim amendments with respect to the format of the sequence identifiers, these changes have not been made in the claims currently under examination.  Note that the substitute specification includes claims 7-10 and 12 that have been cancelled and does not 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 13-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima et al. (U.S. Patent No. 5,851,990).
Fujishima et al. discloses a basic FGF (bFGF) mutant having the mutations C69S, C87S, and A75C (i.e. two amino acids substituted with serine and one amino acid substituted with cysteine).  Nucleic acids encoding the bFGF mutant are disclosed.  Pharmaceutical formulations of solutions and ointments are disclosed.  See at least Figure 13; Example 4; SEQ ID NOS: 9 and 14; and columns 10-11.
	With respect to claims 11 and 16-17, the recitation “for improving skin condition” is an intended use and given no weight in a product claim.  The term “cosmetic” is also considered an intended use.  These claims require nothing more than the bFGF mutant of claims 1, 2, and 3, .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 11, 14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a highly stable bFGF mutant in which two or more amino acids are substituted with serine and one or more amino acid are substituted with cysteine in SEQ ID NO: 1.  Claim 3 recites particular positions for the cysteine substitutions.
As written, these claims permit unlimited substitutions of serine (beyond the two required) and cysteine (beyond the one required).  There is no structure/function correlation that would adequately describe all such bFGF mutants that would be highly stable.  The scope of the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a “highly stable” bFGF.  It cannot be determined what attributes are required to meet the stability limitation and what level of stability is sufficient to meet the level of “highly.”  Clarification is requested.
Claims 5-6 and 13-15 are directed to genes encoding particular mutants.  Claim 6 recites that the “gene consists of DNA base sequence of SEQ ID NO: 2.”  This is confusing.  A “gene” is a DNA sequence that is part of a chromosome.  It can include intronic (non-coding) sequences.  A gene is a specific naturally occurring sequence.  It would not be any degenerate sequence that encodes a particular protein, particularly a mutated (non-naturally occurring) protein.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 16-17 require nothing beyond the bFGF mutant of claims 1, 2, and 3, respectively.  They do not further limit the subject matter of these claims.  “Cosmetic” and “for improving skin condition” are intended uses and do not provide an additional structural component or further define a structural component that would further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. (U.S. Patent No. 8,168,588) discloses the 438 nucleotide sequence of SEQ ID NO: 15 which corresponds to instant SEQ ID NO: 2 with the exception of a single nucleotide at position 357.  See Williams et al. sequence listing and Tables 1 and 3 for HG1019751.  The nucleotide at this position is G in instant SEQ ID NO: 2 rather than A as in SEQ ID NO: 15.  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa